Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of the Second Amendment Effective Date, is by and among
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Borrower”), OHI
HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, as a
Guarantor, the lenders identified on the signature pages hereto and MUFG BANK,
LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, each Guarantor,  the lenders party thereto from time to
time (the “Lenders”) and the Administrative Agent have entered into that certain
Credit Agreement dated as of May 25, 2017 as amended, supplemented or otherwise
modified prior to the date hereof (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, each Guarantor,  certain of the Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1
DEFINITIONS

 

SUBPART 1.1Certain Definitions.  The following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby. 

 

SUBPART 1.2Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2
AMENDMENTS TO

EXISTING CREDIT AGREEMENT

 

SUBPART 2.1The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and

interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 








“Default Right” has the meaning assigned to that term in, and shall be
interpreted in

accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

SUBPART 2.2  Section 7.01(k) of the Existing Credit Agreement is hereby amended
by inserting the word “Consolidated” immediately before the word “Subsidiary”.



SUBPART 2.3Article X of the Existing Credit Agreement is hereby amended by
inserting the following new Section 10.26 therein in correct numerical order:

 

“10.26Acknowledgement Regarding Any Supported QFCs.  

 

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.

 

(b) In the event a Covered Party or a BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Credit Documents that might otherwise apply to such Supported
QFC or any QFC Credit Support that may be exercised against such Covered Party
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and the Credit Documents were governed by the laws of the United States or a
state of the United States.

 

(c)Without limitation of the foregoing, it is understood and agreed that rights
and remedies of the parties with respect to a Defaulting Lender shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.”

 

PART 3
CONDITIONS TO EFFECTIVENESS

 



2

 




SUBPART 3.1Second Amendment Effective Date.  This Amendment shall be and become
effective as of October 28, 2019 (the “Second Amendment Effective Date”) and
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Second Amendment”.

 

SUBPART 3.2Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message or other electronic imaging means, satisfactory to the
Administrative Agent) of this Amendment, which collectively shall have been duly
executed on behalf of the Borrower, each Guarantor,  Lenders constituting
Required Lenders (as defined in the Existing Credit Agreement) and the
Administrative Agent. 

 

SUBPART 3.3    Fees and Expenses.  Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Amendment which are due and payable on the Second
Amendment Effective Date.

 

PART 4
MISCELLANEOUS

 

SUBPART 4.1   Construction.  This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

 

SUBPART 4.2    Representations and Warranties.  Each Credit Party hereby
represents and warrants that it:  (a) has the requisite corporate power and
authority to execute, deliver and perform this Amendment, and (b) is duly
authorized to, and has been authorized by all necessary corporate action, to
execute, deliver and perform this Amendment, (c) after giving effect to this
Amendment, the representations and warranties contained in Article V of the
Amended Credit Agreement are true and correct in all material respects on and as
of the Second Amendment Effective Date upon giving effect to this Amendment as
though made on and as of such date (except for those which expressly relate to
an earlier date) and (d) no Default or Event of Default exists under the
Existing Credit Agreement on and as of the Second Amendment Effective Date upon
giving effect to this Amendment.

 

SUBPART 4.3    Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed original counterpart of this Amendment.

 

SUBPART 4.4    Binding Effect.  This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof.  These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

 

SUBPART 4.5    GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



3

 




SUBPART 4.6    Severability.  If any provision of this Amendment is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

SUBPART 4.7    Affirmation.  Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Credit Parties.  Each Credit Party covenants and agrees to
comply with all of the terms, covenants and conditions of the Existing Credit
Agreement applicable to it, as otherwise amended hereby, notwithstanding any
prior course of conduct, waivers, releases or other actions or inactions on
Lenders’ part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

 

SUBPART 4.8    No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Lenders, nor constitute a waiver of any provision of any Credit Document or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing.  Nothing herein is intended or shall be construed as
a waiver of any existing Defaults or Events of Default under the Credit
Documents or any of Lenders’ rights and remedies in respect of such Defaults or
Events of Default.

 

[SIGNATURE PAGES FOLLOW]



4

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to Amended and Restated Credit Agreement to be duly executed
and delivered as of the date first above written.

 

 

BORROWER:OMEGA HEALTHCARE INVESTORS, INC.

 

By/s/ Daniel J. Booth

Name: Daniel J. Booth

Title:   Chief Operating Officer

GUARANTOR:OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

 

By:/s/ Daniel J. Booth

Name: Daniel J. Booth

Title:   Chief Operating Officer

 

 





OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT



 

 

ADMINISTRATIVE AGENT:MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.),

as Administrative Agent

 

By:/s/ David Meisner

Name:David Meisner

Title:Vice President

 



OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT



 

LENDERS:MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a
Lender

 

By:/s/ David Meisner

Name:David Meisner

Title:Vice President

 

 



OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT



 

 

CAPITAL ONE, N.A.,  

as a Lender

 

By:/s/ Alicia Cook 

Name:Alicia Cook

Title:Authorized Signatory

 

 

 



OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT



 

UMB BANK, N.A.,  

as a Lender

 

By:/s/ Cory Miller

Name:Cory Miller

Title:Senior Vice President

 



OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT



 

REGIONS BANK,  

as a Lender

 

By:/s/ Amber H. Crosby

Name:Amber H. Crosby

Title:SVP

 

 

 

OMEGA HEALTHCARE INVESTORS, INC.

SECOND AMENDMENT TO A&R CREDIT AGREEMENT

